            Case l:17-cv-07638-CM Document 90 Filed 02/08/19 Page 1 of 4
              Case 1:17-cv-07638-CM Document 91 Filed 02/08/19 Page 1 of 4


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------x
ROBERT BRYANT and TRINTON
HATTON, Individually and on behalf of           Civil Action No.: 1:17-cv-07638 (CM)
themselves and all others similarly situated, : (HBP)

                            Plaintiffs,                     ·-------·--
V.


POTBELLY SANDWICH WORKS, LLC,

                            Defendant.
----------------------------------x
              STIPULATION [AND mer! 1110 ORDER] REGARDING
                                          DISCOVERY

       The Parties, through their undersigned attorneys, file this Joint Proposed

Discovery Scheduling Order:


       A.     Time Period for Fact Discovery: Fact discovery to be completed nine

months from the entry of this Order.

       B.     Written Discovery: Written discovery by Defendants shall be directed to

the opt-in Plaintiffs and putative class members selected for deposition and shall be

limited to 10 Requests for Production of Documents and 10 interrogatories. Plaintiffs'

written discovery directed to Defendant shall be limited to 25 Requests for Production

and 20 Interrogatories. Rule 26(a)(1) disclosures to be served by February 28, 2019.

      C.      Depositions: Defendant's depositions of opt-in Plaintiffs shall be limited to

the Named Plaintiffs (full day) and 10% of the opt-ins from each state where an opt-in

was employed (any number greater than one rounded up), limited to four hours each on
            Case 1:17-cv-07638-CM Document 90 Filed 02/08/19 Page 2 of 4
               Case 1:17-cv-07638-CM Document 91 Filed 02/08/19 Page 2 of 4


the record, selected randomly, except that at least one opt-in shall be deposed for each

state. The Parties agree that depositions of the Named Plaintiffs will take place in New

York, and that the parties will work together to schedule the locations for the depositions

of the opt-ins based on the convenience of the opt-ins and counsel. Additionally, should

the Court grant Plaintiffs' motion to amend the Complaint to add an Illinois class claim,

the parties will randomly select an additional 20% of the Illinois absent class members

(i.e., non-opt-ins) for deposition. Defendant may elect to depose any opt-in by video-

conference. Should Defendant depose any opt-in by video-conference, Defendant shall

bear the video-teleconferencing costs for the deposition.        Plaintiffs' depositions of

Defendant shall be limited to 10 depositions, inclusive of one 30(b)(6) deposition.

Defendant's depositions shall take place within the city of residence of the deponent,

unless the parties agree to an alternative location. The parties shall not be permitted to

submit a declaration in support of or opposition to a motion for final certification of the

FLSA collective action or in support off or opposition to a motion for Rule 23 class

certification from any opt-in or putative class member who has not been deposed.

Following the completion of the depositions authorized in this Order, should either party

believe additional depositions are needed, an application shall be filed with the Court to

modify this Order upon good cause

       D.      Expert Discovery: All expert discovery shall be completed no later than

three months after the close of fact discovery. Five months prior to the close of expert

discovery, the Parties shall submit a proposed schedule for the exchange of expert reports

and depositions of experts.


                                             2
            Case 1:17-cv-07638-CM Document 90 Filed 02/08/19 Page 3 of 4
               Case 1:17-cv-07638-CM Document 91 Filed 02/08/19 Page 3 of 4


       E.      Rule 23 Motion and Final FLSA Certification and Decertification

Motions: The Parties shall file a propoed briefing schedule for their Motion for Rule 23

Certification of an IL state law class claim and Final Fair Labor Standards Act

Certification, and Defendant shall file its Motion to Decertify the Fair Labor Standards

Act Collective within 10 days after the completing of expert discovery.

       F.      Dispositive Motions: The Parties shall propose a schedule for dispositive

motion briefing within seven days of a ruling on the motions for Rule 23 certification and

Final Fair Labor Standards Act Certification and Decertification.

       G.      Other Matters: No pleading may be amended absent good cause. This

proposed Order is without prejudice to the Parties' rights to seek modifications to this

Order for good cause shown. This proposal is without prejudice to all arguments, claims,

and defenses of the Parties.

       Respectfully submitted this 6th day of February, 2019.

 KLAFTER OLSEN & LESSER LLP                          JACKSON LEWIS P.C.

 M_                                                  ill
 Seth R. Lesser                                      Jeffrey W. Brecher
 Fran L. Rudich                                      Sarah K. Hook
 Michael H. Reed                                     58 South Service Road, Suite 250
 Alexis H. Castillo                                  Melville, NY 11747
 Two International Drive, Suite 350                  Telephone: (631) 247-0404
 Rye Brook, NY 10573                                 Facsimile: (631) 247-0417
 Telephone: (914) 934-9200                           E-mail: brecherj@jacksonlewis.com
 Facsimile: (914) 934-9220                                   Sarah.Hook@jacksonlewis.com
 E-mail: Seth@klafterolsen.com                       Attorneys for Defendant
         Fran@klafterolsen.com
         Michael.Reed@klafterolsen.com
         Alexis.Castillo@klafterolsen.com

 Attorneys for Plaintiffs, the Collective, and the
 New York Class

                                                 3
CaseCase
     1:17-cv-07638-CM  Document
          1:17-cv-07638-CM      90 Filed91
                            Document     02/08/19  Page 4 of 4Page 4 of 4
                                            Filed 02/08/19




                              4
